DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on September 08, 2022 and is acknowledged and the amendment of the specification to be entered.
A call was made to Applicant (Mr. Ariel Reinitz) on 11/01/2022 and 11/02/2022 and messages were left in Applicant voicemail with no reply.
Claim Objections
Claims 1-14 and 16 are objected to because of the following informalities: 
Claim 1 recited in line 5, the limitation “the dies” is suggested to be replaced with ”the at least two dies”,
Claims 2-14 recited in line 1, the limitation “Transfer press” is suggested to be replaced with “The transfer press”,
Claims 2-14 recited in line 1, the limitation “characterised in that” is suggested to be replaced with “wherein”,
Claim 16 recited in line 1, the limitation “A method” is suggested to be replaced with ”The method”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recited in lines 13-14, the limitation “a/the first die” is indefinite, it is unclear if the first die is one of the at least two dies recited in line 3 or a new structure/limitation. Examiner suggested to replaced “a first die” with ”at least one of the at least two dies” and , “the first die” with ”the at least one of the at least two dies”. Same suggestion for claim 15 in lines 5-6.
Claim 1 recited in lines 16-17, 19 and 20-21, the limitation “a/the second die” is indefinite, it is unclear if the second die is one of the at least two dies recited in line 3 or a new structure/limitation. Examiner suggested to replaced “a second die” with ”at least one of the other of the at least two dies” and ”the second die” with ”the at least one of the other of the at least two dies”. Same suggestion for claim 15 in lines 8, 9, 10 and 11-12.
Claim 15 recited in line 10, the limitation “a second upper tool” is indefinite, it is unclear if the second upper tool is the same recited in claim 1 lines 18-19 or a new limitation.
Claim 15 recited in line 12, the limitation “a second lower tool” is indefinite, it is unclear if the second lower tool is the same recited in claim 1 line 21 or a new limitation.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 16 only required the usage to a workpiece (product being made) and does not further limit claim 15 (i.e. method for using the transfer press) upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Allowable Subject Matter
Claim 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an Examiner's statement of reasons for allowance: 
The closest prior arts are Burdean (US 4,562,719 A) in view of Knight (US 4,655,071 A), disclose a transfer press to comprise a tool block on a press table having at least two dies, a transfer system, at least two upper tools having a first and second upper tools in a first and second dies, a ram head, at least two lower tools having a first and second lower tools and a ram foot, 
however it is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
“…at least two upper tools installed on a ram head, and at least two lower tools installed on a ram foot, wherein the ram head is rigidly connected to the ram foot to form a ram…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 2, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725